Title: To James Madison from Daniel Sheldon, Jr., 8 July 1802 (Abstract)
From: Sheldon, Daniel
To: Madison, James


8 July 1802, Treasury Department. “By direction of the Secretary of the Treasury, I have the honour to enclose a Copy of a Letter from him to the Comptroller of the Treasury, dated July 7th. 1802, respecting the British trade through the territories of the United States in the vicinity of the Lakes; and some observations submitted by him with the said Letter, to the President of the United States.”
  

   
   RC and enclosures (DLC: Gallatin Papers). RC 1 p. For enclosures, see nn. 1 and 2.



   
   In his 7 July letter to Comptroller John Steele (4 pp.; printed in Carter, Territorial Papers, Indiana, 7:58–60), Gallatin explored the meaning of article 3 of the Jay treaty, which exempted from duty any goods carried over portages along the borders of the U.S. and Canada for the purpose of reembarkation. Gallatin maintained that the article applied to portages only, not to traffic along the rivers, and pointed out as a case of particular abuse the claim of British merchants “to transport goods without paying duties, through the Miami of the lakes, or other waters emptying into lakes Erie or Michigan, and thence across by land to the Wabash or other rivers, emptying in the Ohio.” “Goods transported through those waters are exclusively intended for the consumption of the Indians living within the Territory of the United States, and even of the American settlements on the waters of the Ohio,” Gallatin wrote, so that to admit this construction of the treaty “would render all the provisions of our revenue Laws nugatory, so far as relates to that consumption.” He concluded that “nothing must be done, which may admit a right to use that navigation, without conforming to our revenue Laws.”



   
   Gallatin’s memorandum to Jefferson of 6 July 1802 (1 p.; printed ibid., 7:57) asked the president to examine three questions: (1) “Shall Portages be construed to mean only Land carriages from a part of the boundary to another part of the same as at Niagara”; (2) “Does the Treaty by Portages mean to include any communication by land or water leading in a straight direction from the Lakes to the Mississipi”; and (3) “Is it best only to exclude, as not being Portages, those communications which cannot be embraced by any construction, (those leading by Wabash & other rivers to the Ohio)—and to suspend covering the whole ground which the 1st definition contemplates.” In the lower margin, Jefferson added a note dated 7 July 1802: “As the discussion of these questions, should any arise with Great Britain, will devolve on the Secretary of state, will he be pleased to consider & give his opinion on them?” For the administration’s determination on these questions, see JM to Rufus King, 20 July 1802, and nn.


